DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 17-20, drawn to a polishing apparatus, classified in B24B37/30.
II. Claims 9-16, drawn to a polishing method, classified in H01L 21/3212.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to perform another method such as cleaning.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have a different classification and status in the art and require search terms which are not coextensive.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation from Examiner Duy Deo with Joseph Steven on 08/17/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8 and 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
The claim limitation “material properties” is interpreted as inclusive of properties of the pad such as hardness, porosity, density, etc. consistent with the use of the term in the specification and in the art of chemical mechanical polishing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim line 3 recites “a plurality of polishing platens having a polishing pad thereon” and then later recites in line 6 “against polishing pads on at least two of the plurality of polishing platens”. The claims is unclear as to whether there are a plurality of polishing platens having a singular pad thereon or if there are a plurality of  polishing pad each having an individual pad thereon or some combination thereof (e.g. a plurality pf platens with one large pad and other platens having individual pads). Consistent with the instant specification, the claim is interpreted as inclusive of requiring that each platen of the plurality of platens has an individual pad. Applicant  is kindly requested to amend the claim to clarify and to consider reciting “a plurality of polishing platens each having a polishing pad thereon”.  The claim is further unclear because “polishing pads on at least two of the plurality of polishing platens” is unclear as to whether it is claiming two of the plurality of polishing platens (i.e. two pluralities) or two polishing platens of the plurality of polishing platens. Consistent with the instant specification, the claim is being examined inclusive of the limitation is referring to “at least two polishing platens of the plurality of polishing platens”.
Dependent claims 2-8 are also rejected under USC 112(b) at least due to dependency to rejected claim 1.
Regarding claim 2, the limitation "the polishing pads on three polishing platens" in line 2-3 has insufficient antecedent basis for the limitation in the claim. The claim has not established that there are three polishing platens (note that while a plurality is inclusive of three, it is also inclusive of two polishing platens and four or more polishing platens) and therefore does not have clear antecedent basis for “the polishing pads on three polishing platens”.  For purpose of examination on the merits, the claim will be interpreted as inclusive of referring to polishing pads on three polishing platens of the plurality of polishing platens. Applicant is respectfully requested to amend the claim to clarify the limitation and is encouraged to define that the plurality of polishing platens is three platens prior to referring to the polishing pads on three polishing platens. 
Regarding claim 5, the claims is unclear if it is referring to the same two polishing pads recited in line 6 of claim 1 or if it is referring to a different two of the plurality of polishing pads. Consistent with the instant specification, the claim is interpreted as inclusive of referring to “the polishing pads on the at least two polishing platens of the plurality of polishing platens” to provide consistent language and clear antecedent basis with the suggestion above. If applicant instead intends to refer to a different two of the polishing pads, applicant is encouraged to amend the claims for clarity and may wish to discuss alternative claim language with examiner in an interview for direct feedback to more quickly address this clarity issue.
Regarding claim 7, the antecedent basis for “the polishing platens” is unclear because the term is used in both claim 1 for a plurality of polishing platens and in claim 2 for three polishing platens. It is unclear if the claim is referring to two of the polishing platens of the plurality of polishing platens or if it is referring to two of the three polishing platens (recited in claim 3). Consistent with the instant specification, the limitation is interpreted as referring to two of the three polishing platens referred to in claim 2. Applicant is kindly requested to amend the claim for clarity and to provide consistent use of claim language with that of claim 2 from which claim 7 depends. 
Regarding claim 8, the claims is unclear because line 4 refers to a “substrate support head” it is unclear if this is the same or different from the “substrate support” already recited in claim 1. The claim does not indicate any relationship between the two structures and does not indicate the processing station further includes the structure. Therefore, consistent with the instant specification, the limitation is interpreted as inclusive of referring to the substrate support. Applicant is encouraged to define that the substrate support includes a substrate support head if the structures are different. Regarding claim 8, the claim is also unclear because it recites “wherein the processing station comprising and then recites the same structures as required by claim 1 from which the claim depends, then recites “wherein a substrate support is positionable to … the plurality of polishing platens is a first processing station”. For purpose of examination on the merits, this first paragraph of the claim is being interpreted as inclusive of referring to and defining the processing station as a first processing station. Applicant is respectfully encouraged to amend the claim for clarity such as writing the first paragraph to read “… of claim 1, wherein the processing station is a first processing station; and”. If applicant keeps the language as currently included with the first paragraph copying the limitations of claim 1, applicant is reminded that referring to a structure as “a” when it was already disclosed (e.g. “ a plurality of polishing platens” in line 2) is unclear because it renders the claims unclear as to whether this is referring to the same or a new structure. Applicant is also respectfully reminded that the issues raised above regarding claim 1 also apply to the copied language of claim 1 in claim 8. These can be fixed by applying the same fixes proposed above for claim 1 or by deleting the language as suggested in this paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent 6152806 of Nystrom, hereinafter Nystrom.
Regarding claim 1, Nystrom teaches a substrate polishing apparatus (abstract, 100 Fig 1) comprising: a processing station comprising (114a,b,c Fig 1 col 3, ln 40-50): a plurality of polishing platens having a polishing pad thereon (Fig 1-3 and col 4, ln 10-35), and a substrate support configured to hold a substrate therein (150 Fig 1 with heads 152a-d for holding substrates col 3, ln 65 to col 4 ln 10), wherein the substrate support is positionable to simultaneously position a substrate supported therein against polishing pads on at least two of the plurality of polishing platens (Fig 5, see substrate is wafer 40 col 4, ln 45-55).
Regarding claim 5, Nystrom teaches he polishing pads on at least two of the polishing platens have different material properties (taught in col 4, ln 35-41 as “may have different polishing properties as required by a user”).
Regarding claim 8, Nystrom teaches the limitations of claim 1 and teaches this as a first processing station (one of 114a-c Fig 1) and teaches the apparatus further comprises a second polishing station (different one of 114a-c Fig 1) having at least one polishing platen and a polishing pad thereon (Fig 1 and 2 and col 4, ln 10-25), wherein the substrate support is moveable from the first processing station to position a substrate polishes in the first processing station to be polished against the polishing pad in the second processing station (Fig 1 and col 3, ln 40 to col 4, ln 4 and col 7, ln 25-40 teaching polishing by a combination of stations and teaching the number of pads at the stations may be different).
Regarding claim 17, Nystrom teaches a polishing apparatus (abstract, 100 Fig 1), comprising: a first polishing station (one of 114a-c Fig 1); a second polishing station (different one of 114a-c Fig 1); and a substrate support configured to support a substrate therein in facing relationship to a polishing station (150 Fig 1 with heads 152a-d for holding substrates col 3, ln 65 to col 4 ln 10) and moveable to position a substrate supported therein at the first polishing station and the second polishing station (Fig 1 and col 3, ln 40 to col 4, ln 4 and col 7, ln 25-40 teaching polishing by a combination of stations and teaching the number of pads at the stations may be different); and at least a first (120 Fig 1-3) and a second rotatable polishing platen (130 Fig 1-3) disposed in one of the first polishing station  and the second polishing station and configured to support a polishing pad thereon (col 4, ln 10-35), the substrate support positionable to engage a substrate supported therein against a polishing pad on the first polishing platen and simultaneously against a polishing pad on the second polishing platen  (Fig 5, see substrate is wafer 40 col 4, ln 45-55).
Regarding claim 18, Nystrom teaches the first polishing station includes a single polishing platen to support a polishing pad therein, and the substrate support is positionable to engage a substrate supported therein against a polishing pad on the single platen in the first polishing station (taught in col 7, ln 25-35 as a combination of a polishing station with a single platen and a station with a plurality of platens).
Regarding claim 20, Nystrom teaches the at least a first and a second rotatable polishing platen disposed in one of the first polishing station and the second polishing station are rotatable (col 4, ln 15-20). 
Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication 2002/0182866 Huynh et al., hereinafter Huynh.
Regarding claim 1, Huynh teaches a substrate polishing apparatus (abstract, Fig 1-3) comprising: a processing station comprising (Fig 3): a plurality of polishing platens having a polishing pad thereon (310, 320, 330 Fig 3 [0032]), and a substrate support configured to hold a substrate therein (wafer carrier 37 Fig 3 [0032]), wherein the substrate support is positionable to simultaneously position a substrate supported therein against polishing pads on at least two of the plurality of polishing platens (Fig 3, and [0032]).
Regarding claim 2, Huynh teaches simultaneously positioning the substrate against 3 pads (Fig 3 [0032]).
Regarding claim 3, Huynh teaches the substrate support is moveable in a straight line path (Fig 3 arrows on wafer carrier 37).
Regarding claim 5, Huynh teaches the polishing pads on at least two of the platens have different material properties [0032-0033].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 6-7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom.
Regarding claim 2, Nystrom teaches pressing the substrate simultaneously against 2 pads of two platens as explained above in the rejection of claim 1 (see also Fig 5). Nystrom also teaches that a polishing station may have more than two rotatable platens (col 7, ln 25-30). Nystrom fails to explicitly teach positioning the substrate against three polishing pads simultaneously. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Nystrom to include positioning a substrate against three polishing pad simultaneously because Nystrom has taught positioning the substrate simultaneously against more than one pad and has taught there may be more than two rotatable platens at the polishing station. 
Regarding claim 3, Nystrom teaches the substrate support is moveable in a straight line path (taught as oscillate laterally in col 2, ln 40-45 and col 5, ln 30-40).
Regarding claim 4, Nystrom teaches the substrate support is moveable in an orbital path (col 3, ln 65 to col 4 ln 10, rotatable carousel 150 with heads 152a-d for holding substrates).
Regarding claim 6, Nystrom remains as applied to claim 2 above. Nystrom teaches the material of the pads may be the same or may be different as chosen by the user (col 4 ln 34-40). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Nystrom to include the three pads have different properties because Nystrom has taught more than two pads and has taught the two pads may have different material properties.
Regarding claim 7, Nystrom remains as applied to claim 2 above. Nystrom teaches the material of two of the pads may be the same or may be different as chosen by the user (col 4 ln 34-40). 
Regarding claim 19, Nystrom remains as applied to claim 17 above. Nystrom teaches a third polishing station (third of 114a-c Fig 1) and teaches stations may use a single pad (col 7, ln 25-35). Nystrom also teaches the material of the pad may be chosen by the user (col 4 ln 34-40). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Nystrom to include a buffing pad on the third station because Nystrom has taught it may be a single pad station and has taught the pad material may be changed by the user. Note that a buffing pad is a type of polishing pad.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom in view of US Patent Application Publication 2016/0114457 of Leong et al., hereinafter Leong.
Regarding claim 19, Nystrom remains as applied to claim 19 above to render obvious the choice of a buffing pad. If applicant can present that the buffing pad is more than a material choice of the polishing pad or in the event applicant wishes to amend to provide more details of the buffing station, this additional rejection is presented. In the same field of endeavor of a polishing apparatus with multiple stations (abstract, Fig 3a), Leong teaches that one of the stations is a buffer station to provide a final smoothing of the surface being polished [0024]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Nystrom to include one of the stations is a buffing station because Leong teaches this station may be used in a multi-station polishing apparatus and teaches it provides the benefit of smoothening the surface and removing artifacts and particles [0024].
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh.
Regarding claim 6, Huynh teaches the pads may have different material properties [0033] but fails to explicitly teach the three pads have at least one property that is different from the other pads. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include three different pads having at least one property different than the other two pads for the three pads because Huynh teaches three pads [0032] and teaches the benefits of having different materials for the multiple pads [0033].
Regarding claim 7, Huynh teaches three pads (Fig 3). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include two of the pads have the same material properties because Huynh teaches the pad materials may be chosen for the polishing process [0033]. 
Claim(s) 4-8 and claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Leong.
Regarding claim 4, Huynh fails to teach the substrate support is movable in an orbital path. In the same field of endeavor of polishing apparatuses (abstract), Leong teaches the substrate support (330 Fig 3a) is moveable in an orbital path to move a substrate to different polishing stations for different stages of polishing [0020] and [0024]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the substrate support of Huynh to include being moveable in an orbital path because Leong teaches this allows for an automated polishing process to perform the different required polishing steps and to move the substrate from a loading station to a polishing station [0019] [0024] (Fig 3a).
Regarding claim 8, Huynh remains as applied to claim 1 above. Huyhn fails to teach the processing station is a first processing station and the apparatus further includes a second station having a polishing pad thereon and the substrate support is moveable from the first processing station to the second processing station. n the same field of endeavor of polishing apparatuses (abstract), Leong teaches the substrate support (330 Fig 3a) is moveable in an orbital path to move a substrate to different polishing stations for different stages of polishing [0020] and [0024]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the substrate support of Huynh to include being moveable in an orbital path and having more than one processing station because Leong teaches this allows for an automated polishing process to perform different required polishing steps [0019] [0024] (Fig 3a).
Regarding claim 17, Huynh in view of Leong remains as applied to the analogous limitations of instant claim 8 above. Note that Leong teaches the different stations may have different polishing configurations (Fig 3a) and that this is inclusive of one station having a plurality of pads as taught by Huynh and another station having one pad (as demonstrated by Leong).
Regarding claim 18, the combination remains as applied to claim 17 above. The combination allows for different stations to have different polishing configurations because Leong teaches this (Fig 3a and [0019] and [0024]). In the combination as applied, the second station (324b Fig 3a) may be the multi platen station of Huynh and the first station (324a Fig 3a) has the single pad as taught by Leong because the stations have different polishing functions [0024].
Regarding claim 19, the combination remains as applied to claim 17 above. The combination allows for different stations to have different polishing configurations and Leong has taught a final third station (324c Fig 3a) as a buffing station having a buffing pad [0024]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Huynh and the combination to include one of the stations is a buffing station because Leong teaches this station may be used in a multi-station polishing apparatus and teaches it provides the benefit of smoothening the surface and removing artifacts and particles [0024].
Regarding claim 20, Huynh teaches the first and second platens are rotatable (see movement arrows on 310, 320, 330 Fig 3) and [0032]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0105680 teaches a multiple station polishing apparatus with a buffing station (Fig 36-37). EP 0941805 teaches polishing with multiple platens (Fig 1). US 2019/0337116 teaches polishing with multiple pads on one substrate surface (111 and 112 in Fig 3A-B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET KLUNK/Examiner, Art Unit 1716      

/KEATH T CHEN/Primary Examiner, Art Unit 1716